Citation Nr: 1823597	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-31 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for lumbar disability.

2. Entitlement to service connection for a headache disability.

3. Entitlement to service connection for hypertension.

4. Entitlement to total disability rating for individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to March 1992 and from February 2003 to July 2003.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2012 and April 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A videoconference hearing in this matter was held before the undersigned Veteran's law judge in October 2017. The transcript is of record. 

The issues of service connection for hypertension and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Degenerative disc disease with traumatic arthritis is attributable to service. 

2. Chronic headaches are attributable to Gulf War service. 


CONCLUSIONS OF LAW

1. Degenerative disc disease with traumatic arthritis was incurred in wartime service. 38 U.S.C. §§  1110, 5107 (2012); 38 C.F.R. § 3.102, 3.303 (2017).

2. A headache disability was incurred in Persian Gulf service. 38 U.S.C. §§ 1117, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All duties under VCAA have been met. During the hearing, the VLJ clarified the issues, asked if there was any outstanding evidence, explained the concept of service connection, held the file open so as to provide an opportunity to submit evidence, and identified potential evidentiary defects.  The actions of the VLJ comply with 38 C.F.R. § 3.103.

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki , 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

I. Lumbar Spine Disability

The Veteran contends that his degenerative disc disease of the lumbar spine is attributable to his service. The Veteran began having back pain in 2007. An MRI showed a large herniation of L1-2 and central spinal canal stenosis. He was diagnosed with degenerative disc disease (DDD). He has since had multiple surgeries.

While in the Army the Veteran served as a paratrooper. Jump logs submitted by the Veteran indicate that he performed approximately 200 jumps. 

Service treatment records are silent for complaints of lumbar back pain (there is record of cervical pain), and the Veteran indicated that he did not have recurring back pain on a January 1990 report of medical history. 

The Veteran submitted a note from his private physician in November 2010 stating that the Veteran's "multiple jumps are more likely than not the cause of the herniated L1 disc, marked degenerative joint with spinal instability at this level." Although the note did not contain any further rationale, treatment notes from the same physician on the same date state that the paratrooper jumps "could account for his very unusual level of herniation and injury to his disc space."

The Veteran was provided with a VA examination in April 2012. The examiner noted the Veteran's diagnosis of DDD and opined that it was less likely than not due to active duty. The examiner's rationale was that there were no records of treatment for a lumbar spine injury during active duty and no indication of onset of a chronic condition during active duty. However, the opinion fails to address whether the Veteran's current DDD could be attributable to active duty even without manifestations during service. Accordingly the Board finds it of low probative weight. 

Subsequent to his October 2017 hearing, the Veteran provided another letter from his private physician regarding the etiology of his DDD. After review of the Veteran's military and private medical records, the physician again stated that the DDD was more likely than not related to his service as a result of the paratrooper jumps. To support his opinion, the physician explained that the Veteran's "diagnosis of secondary osteoarthritis/degenerative joint disease is caused by repetitive stress injuries and/or trauma that results from the breakdown of shock absorbing cartilage." He explained that the paratrooper jump landings are consistent with the type of repetitive stress injuries required. He further explained that the shear and compressive forces on the spinal cord during the landings would lead to further compromising of spinal integrity. Onset of the disease would not occur immediately, accounting for the Veteran's first complaints of back pain in 2007. Finally, the physician noted that the Veteran has had no other occupations that would cause the repetitive stress injuries necessary to produce his current DDD. As this was based on a review of the Veteran's medical records and in-depth examinations of the Veteran over several years, the Board finds this opinion to be of significant probative weight.

The most probative evidence suggests that the Veteran's lumbar DDD with traumatic arthritis is related to his active service as a paratrooper. Accordingly, the Board finds that service connection is warranted.

II. Chronic Headaches

The Veteran contends that his headaches are attributable to service. 

Military personnel records show that the Veteran served in Saudi Arabia from August 1990 to April 1991.

Service treatment records show two instances of treatment for headaches, both with other symptoms such as fever and sore throat. The Veteran denied frequent or severe headaches at induction and on a report of medical history in January 1990. There are no instances of treatment for head injuries. 

The Veteran received a VA examination in May 2012. The examiner noted that the Veteran currently has headaches 2-3 times per week, resulting in a tension headache diagnosis. The examiner stated that it is less likely than not that the Veteran's current tension headaches are related to his active service, as service treatment records contain no record of treatment for headaches outside of the two instances mentioned above, and there was no evidence of onset of a chronic condition in service. 

Private treatment records show treatment for chronic headaches, but contain no indication of etiology.

The Veteran has a chronic headache disorder of unknown etiology and without a justifiable diagnosis, such is covered under 38 C.F.R. § 3.317, which grants presumptive service connection for undiagnosed illnesses for those veterans with service in Southwest Asia. Service connection is therefore granted. 


ORDER

Entitlement to service connection for a degenerative disc disease with traumatic arthritis is granted.

Entitlement to service connection for a Persian Gulf headache disability is granted. 


REMAND

The Veteran's claim for service connection for hypertension was denied by the RO due to lack of current disability. An April 2012 VA examination noted that the Veteran did not have hypertension. However, treatment records note uncontrolled hypertension. An examination is therefore necessary to determine whether the Veteran has hypertension, and if so, whether it is related to his active service. 

As shown above, the Board has remanded the claim for service connection for hypertension, back to the AOJ for adjudication. The determination of the service connection claim could markedly affect the determination of the TDIU claim. Hence, any action on the TDIU claim must be deferred on remand until the service connection claim is addressed. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's hypertension. Request that the examiner review the electronic claims file including the service treatment records and provide an opinion to answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's hypertension was caused by the Veteran's active duty?

A detailed rationale for the opinion must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

2. After ensuring that the requested actions are completed, re-adjudicate the claims on appeal-including entitlement to a TDIU. If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


